Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed in view of amendment of claims 1 and 6 along with argument of 07/28/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 10/06/2021.

The application has been amended as follows:  Claim 4 is cancelled. Claims 1 and 9 are amended as follows:
1. (Currently Amended) An ultra-high strength steel sheet having 
wt% or less excluding 0 wt%, and
wherein a microstructure of a remaining region other than the surface layer region comprises martensite of 95% or higher and bainite and ferrite of 5% or less by area fraction, and wherein the steel sheet has tensile strength of 1200MPa or higher, and a bendability index, R/t, of 4 or lower.
9. (Currently Amended) The method of claim 6, wherein, during the annealing heat treatment, decarburization occurs in a surface layer region, the surface layer region being defined by a portion within 45 µm in a thickness direction from a surface of the cold-rolled steel sheet, and after the annealing heat treatment, a content of carbon in the surface layer region is 0.12 wt % or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Hasegawa (US 20170037488).
Hasegawa discloses an ultra-high strength hot dip galvanized steel sheet having Ts>1180 MPa and excellent bendability.  Inventive Example Steel E has all elemental compositions all within presently claimed compositions ranges as illustrated in Table 1 of Page 4 of previous office action on 05/07/2021.  Hasegawa does not disclose “wherein a microstructure of a surface layer region, the surface layer region being definedby _a portion within 45 um in a thickness direction from a surface, comprises ferrite of 50 to 70%by area fraction and residual martensite, and a content of carbon in the surface layer region is0.12% or less excluding 0%, and wherein a microstructure of a remaining region other than the surface layer regioncomprises martensite of 95% or higher and bainite and ferrite of 5% or less by area fraction” as required by instant claim 1.
Even if Hasegawa discloses a substantially similar process of making the ultra-high strength steel sheet as required by instant process claim 6, Hasegawa teaches the cooling process is finished to a temperature of 200 C or more to less than 450 C after the annealing heat treatment and then maintaining at the same temperature and reheating to a temperature of 450 C to 550 C.   Hence, Hasegawa does not disclose instant process claim 6 amended “cooling the annealing heated cold rolled steel sheet to a temperature of 150 C or less”.
Because Hasegawa does not disclose instant process claim 6 amended “cooling the annealing heated cold rolled steel sheet to a temperature of 150 C or less”, instant claim 1 required microstructure of a surface layer region would not be expected.
No prior art can be found to disclose instant claim 1 required ultra-high strength steel sheet with claimed elemental ranges and “wherein a microstructure of a surface layer region, the surface layer region being definedby _a portion within 45 um in a thickness direction from a surface, comprises ferrite of 50 to 70%by area fraction and residual martensite, and a content of carbon in the surface layer region is0.12% or less excluding 0%, and wherein a microstructure of a remaining region other than the surface layer regioncomprises martensite of 95% or higher and bainite and ferrite of 5% or less by area fraction”.
Hence, instant claims 1-2 and 4-10 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733